 TIMBALIER TOWING CO.613Timbalier Towing Company,Inc.'andInland Boat-men's Union of Seafarers'International Union ofNorth America Atlantic, Gulf, Lakes&InlandWaters District,AFL-CIO. Case 15-RC-5240January22, 1974DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDPF.NFLI.OUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearingwas held before Hearing Officer JerryBoykin. After the hearing and pursuant to Section102.67 of the National Labor Relations Act, asamended, and by direction of the Regional Directorfor Region 15, this proceeding was transferred to theBoard for decision. Thereafter, the Petitioner, Em-ployer, and Intervenor2 filed briefs in support oftheir respective positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding. theNational Labor Relations Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved are labororganizations within the meaning of the Act.3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer recognized the Intervenor as theexclusive collective-bargaining representative of allitsmarine personnel on the MVShawneeon August1, 1973, on the basis of signed authorization cards. Atthat time it signed a recognition agreement providingthat it would obtain marine personnel for the MVShawneethrough the Intervenor; that the partieswould meet within 30 days to complete negotiationsfor a collective-bargaining agreement; that, pendingsuch agreement, there would he no changes in termsof employment without mutual agreement; that if anagreement was reached by September 1, 1973, itwould be applied retroactively with respect to wagesand welfare and pension benefits; that there wouldbe no strike or lockout; and that the agreement couldbe terminated by either party on 7 days' writtennotice on or after September 1, 1973.On August 29, 1973, the Petitioner filed a petitionfor an election accompanied by sufficient signedauthorization cards to demonstrate its interest in theunit. The report on the investigation of the Petition-er's interest in the unit shows that its cards wereobtained on August 9, 1973.The Employer and the Intervenor contend that thepetition is barred by the Employer's good-faithrecognition of the Intervenor, which requires thattheybe given a reasonable period of time tonegotiate a collective-bargaining agreement.ThePetitioner contends that the contract is not for adefinite period and cannot act as a bar. It alsocontends that the Employer's recognition of theIntervenor is not a bar because there was no cardcheck by an impartial person and because its cardswere signed only 7 days after Intervenor's cards.Because we find that, in the circumstances, recogni-tion does bar the petition, we do not reach or passupon the contention that the contract is not a bar.There is no requirement in the Act or in precedentthat valid recognition of a labor organization on thebasisof signed authorization cards, and in theabsence of competing claims, may occuronlyafter acard check by a disinterested party.We havepreviously found recognition accorded to a union inthe absence of such a check a bar to an election.3Nor do we find the fact that Petitioner's cards weresigned "only" 7 days after Intervenor's significant.What is significant is that they were obtained afterrecognition of the. Intervenor.Petitioner does not contend that recognition wasextended to Intervenor after it began organizing, nordoes it contend that the Employer was aware that itintended to launch an organizing campaign at thetime it recognized the Intervenor. Petitioner does notcontend, nor does it advance facts which wouldsuggest, that recognition of the Intervenor was not ingood faith, or that the Intervenor did not represent avalid majority of the employees in the unit.The Employer examined the Intervenor's authori-zationcardsand fully satisfied itself that theIntervenor rightfully represented a majority of theemployees in the unit which all parties have agreed isappropriate. In those circumstances, and in theabsence of any competingclaim, the Employer wasthen bound to, and did, recognize the Intervenor.Thereafter the Employer and the Intervenor signed apreliminary agreement, terminable on proper notice,contemplating, and providing the basis for, negotia-tion of a comprehensive collective-bargaining agree-ment as well as memorializing recognition of the1The name of the Employer appears as amended at the hearingOrganization of Masters, Mates, and Pilots.AFL-CIO.2AssociatedMaritimeWorkers,LocalNo 8, a/w InternationalaDale's Super Valu,Inc,181 NLRB 698208 NLRB No. 89 614DECISIONSOF NATIONALLABOR RELATIONS BOARDIntervenor.But that is a separate matter, neitheraffecting the validity of the Employer's recognitionof the Intervenor nor its effect.We have previously held that the good-faithrecognition of a labor organization on the basis of ademonstrated majority, when no other labor organi-zation is engaged in organizing, supports a presump-tion of continuing majority and bars an election for areasonable period of time to permit the parties tonegotiate a collective-bargaining agreement.4 TheIntervenorwas recognized August 1, 1973. Thepetition was filed August 29, 1973. We conclude thatthe 4 weeks which elapsed between these events wasnot a reasonable period and that the petition isbarred by the prior recognition of the Intervenor. Weshall dismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.4Eg.,Keller Plastics Eastern, Inc,157 NLRB 583,Dale's Super Valu,Inc, supra